DETAILED ACTION
Claim 1-11 are presented for examination.
Claim 1 is amended.
Claims 12-20 are cancelled.
This office action is in response to the request for continued examination submitted on 11-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:



However, for reason discussed in the section Response to Arguments - 35 USC § 103 above, these references or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 1, specifically

determining vascular dimensions of locations along the determined image centerlines among the identified homologous branches using the first and second medical images, the vascular dimensions including at least one of vascular diameters, vascular cross-sectional areas, or vascular radii of the branches of the cardiac vasculature at the locations along the determined image centerlines, and for each of the locations along the determined image centerlines, combine the vascular dimensions to determine dimensions for the three-dimensional first vascular model of the cardiac vasculature; 
determining, by the image processing circuitry, first values for a characteristic of flow along the determined image centerlines using the determined dimensions in the first vascular model, the first values for the characteristic of flow including first resistances; 
generating, by the image processing circuitry, a second vascular model from the first vascular model through normalization by making at least one modification to at least one of a vascular diameter, a vascular radius, or a vascular cross-sectional area to create normalized determined dimensions;
determining at least one of a blood volume of the cardiac vasculature or a normal blood flow through the cardiac vasculature represented by the normalized determined dimensions; determining, by the image processing circuitry, second values for the characteristic of flow along the image centerlines of the second vascular model using the normalized determined dimensions and at least one of the normal blood flow or the blood volume, the second values for the characteristic of flow including second resistances; 
calculating, by the image processing circuitry, a flow index quantifying the vascular function for each of the locations along the cardiac vasculature based on a ratio of the first resistance to the second resistance;

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146